Title: To George Washington from Colonel Moses Hazen, 25 January 1780
From: Hazen, Moses
To: Washington, George


          
            Dear Sir
            Cranes mills [N.J.] 25th Jany 1780
          
          Your Excellencys letter of yesterday I have received and observe the Contents—Hatfield is again returnd from the Island he Confirms his former Intelligance—and further reports That a Reinforcement of about 1200 men arrived from New york to Staten Island on Sunday evening the 23d Instant—and brought with them a large Quantity of ammunition—That yesterday orders ware given to have the Troops on the Island Served with five Day’s provisions and Immediately cooked—a Subalterns Picket Still remains at and Near Dungens mills—Randalph is also returned from the other end of the Island and Reports that a militia guard of 30 men assemble every Night at one van pelts;

three miles from Richmond and four to Amboy—Two Negros have also come of[f] the Island who Confirm Randalphs Information—By what I can learn from them a Body of 60, 80, or 100, men Possibly might be carried to the militia guard at Van pelts undiscovered—But It will now be Necessary for me to watch the motion of this Reinforcement, If their Design is to pay us a visit; I hope and Trust we Shall not be Surprised but receive them properly—They may It is true Pick off Some of our advance guards or Pickets—If they mean a Defence of Staten Island only; a Day or Two will most Probably Determine it—and they may in that case Cantoon their men or a Part of them in Such a manner as will leave me a favourable opportunity of acting on the former Plan—If nothing more than the Bring off a Picket or Two with a small Body of men, Should appear prudent, to under Take—will your Excellency give me leave to Include the militia guard at Van Pelts? or Else where—The Success of this business Depends on Several Circum. viz. good Intelligance; Proper guides; and a Dark, or at least Not a moonlight Night to execute the business.
          whatever Plans I may fix upon; or However favourable they may appear to me—Yet I beg your Excellency will rest assured that I Shall under Take nothing without giving you Timely Notice; in order to obtain your Excellencys approbation.
          I was of your Excellencys opinion of Hatfields being a Suspicious Character; and Doubt not but he Carrys the ene⟨my⟩ every Piece of Intelligance that he is able to Collect, Yet if he has littl⟨e⟩ or nothing of Consequente to Carry to them—and bring us back ass⟨umed⟩ Truths; the Ballance will be in our favour; I Shall keep a very Strict eye on his Conduct; he Says he has Secured a friend who will come over and let him know if their be any move ments of the ene⟨my⟩ this way; I have the Honr to be Your Excellencys most obedt and most Devoted Humle Servt
          
            Moses Hazen
          
        